Citation Nr: 1603441	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  08-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to an initial compensable rating for service-connected allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2007 and August 2012, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2010, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.

The Board remanded these issues to the Agency of Original Jurisdiction (AOJ) in January 2011 and July 2014.  The AOJ has returned the issues for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is needed so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for asthma and to provide the Veteran with a hearing before the Board with regards to his appeal of a noncompensable disability rating assigned by the AOJ for his service connected allergies.

In July 2014, the Board remanded the Veteran's claim for entitlement to service connection for asthma so that VA could provide an appropriate examination to determine if the Veteran's asthma was worsened beyond its natural progression during active service and to determine if the Veteran's asthma had been worsened beyond its natural progression by his service connected allergies.  A VA examination was conducted in September 2015.  Another remand is necessary because the VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA provides an examination, it must ensure that it is an adequate one or, at minimum, notify the claimant why one will not or cannot be provided); see also, Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to compliance with remand directives).  The examiner provided an opinion that the Veteran was diagnosed with asthma prior to service and began smoking prior to military service.  The examiner reported that the Veteran did have some recurrence of wheezing during military service.  However, the Board finds that the VA examiner did not provide adequate opinions that comport with the July 2014 remand directives.  Specifically, the examiner did not opine as to whether the Veteran's asthma was worsened beyond its natural progression during his active service or whether his asthma was worsened beyond its natural progression by his service connected allergies.  

With regards to the Veteran claim for a compensable rating for service connected allergies, the RO, in accordance with the July 2014 remand directives, issued the Veteran a statement of the case.  On January 2015, the Veteran filed his substantive appeal with regards to the rating decision that denied a compensable rating for his service connected allergies.  The Veteran also requested a Board hearing by live videoconference.  Therefore, the Veteran must be scheduled for a hearing by videoconference.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination by an examiner who has not previously examined him.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  An opinion and rationale must be provided both of the directives below and each must be separately addressed.

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma worsened beyond its natural progression during his active service.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma has been chronically worsened beyond its natural progression by his service-connected allergies.

2.  Schedule the Veteran for a videoconference hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing.  Then, after the hearing has commenced returned the claims file to the Board in accordance with appellate procedures.  

3.  Then, readjudicate the claim for entitlement to service connection for asthma.  If the benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




